EXHIBIT 10.3

SIERRA ONCOLOGY, INC.

2015 EQUITY INCENTIVE PLAN

As amended on January 21, 2020

1. PURPOSE. The purpose of this Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company, and any Parents and Subsidiaries that
exist now or in the future, by offering them an opportunity to participate in
the Company’s future performance through the grant of Awards. Capitalized terms
not defined elsewhere in the text are defined in Section 28.

2. SHARES SUBJECT TO THE PLAN.

2.1. Number of Shares Available. Subject to Sections 2.6 and 21 and any other
applicable provisions hereof, the total number of Shares reserved and available
for grant and issuance pursuant to this Plan as of the Amendment Effective Date
(as defined below) is four million three hundred twelve thousand five hundred
(4,312,500) Shares, plus (a) any reserved shares not issued or subject to
outstanding grants under the Plan as of immediately prior to the Amendment
Effective Date, (b) shares that are subject to stock options or other awards
granted under the Company’s 2008 Stock Plan (the “Prior Plan”) on the Amendment
Effective Date that cease to be subject to such stock options or other awards by
forfeiture or otherwise after the Amendment Effective Date, (c) shares issued
under the Prior Plan before or after the Amendment Effective Date pursuant to
the exercise of stock options that are, after the Amendment Effective Date,
forfeited, (d) shares issued under the Prior Plan that are repurchased by the
Company at the original issue price and (e) shares that are subject to stock
options or other awards under the Prior Plan that are used to pay the exercise
price of an option or withheld to satisfy the tax withholding obligations
related to any award.

2.2. Lapsed, Returned Awards. Shares subject to Awards, and Shares issued under
the Plan under any Award, will again be available for grant and issuance in
connection with subsequent Awards under this Plan to the extent such Shares:
(a) are subject to issuance upon exercise of an Option or SAR granted under this
Plan but which cease to be subject to the Option or SAR for any reason other
than exercise of the Option or SAR; (b) are subject to Awards granted under this
Plan that are forfeited or are repurchased by the Company at the original issue
price; (c) are subject to Awards granted under this Plan that otherwise
terminate without such Shares being issued; or (d) are surrendered pursuant to
an Exchange Program. To the extent an Award under the Plan is paid out in cash
rather than Shares, such cash payment will not result in reducing the number of
Shares available for issuance under the Plan. Shares used to pay the exercise
price of an Award or withheld to satisfy the tax withholding obligations related
to an Award will become available for future grant or sale under the Plan. For
the avoidance of doubt, Shares that otherwise become available for grant and
issuance because of the provisions of this Section 2.2 shall not include Shares
subject to Awards that initially became available because of the substitution
clause in Section 21.2 hereof.

2.3. Minimum Share Reserve. At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Awards granted under this Plan.

2.4. Automatic Share Reserve Increase. The number of Shares available for grant
and issuance under the Plan shall be increased on January 1, of each of the
calendar years 2016 through 2025, by the lesser of (a) four (4%) of the number
of Shares issued and outstanding on each December 31 immediately prior to the
date of increase or (b) such number of Shares determined by the Board.

2.5. Limitations. No more than twelve million five hundred thousand
(12,500,000) Shares shall be issued pursuant to the exercise of ISOs.

2.6. Adjustment of Shares. If the number of outstanding Shares is changed by a
stock dividend, extraordinary dividends or distributions (whether in cash,
shares or other property, other than a regular cash dividend) recapitalization,
stock split, reverse stock split, subdivision, combination, reclassification,
spin-off or similar change in the capital structure of the Company, without
consideration, then (a) the number of Shares reserved for issuance and future
grant under the Plan set forth in Section 2.1, including shares reserved under
sub-clauses (a)-(e) of Section 2.1, (b) the Exercise Prices of and number of
Shares subject to outstanding Options and SARs, (c) the number of Shares subject
to other outstanding Awards, and (d) the maximum number of shares that may be
issued as ISOs set forth in Section 2.5 shall be proportionately adjusted,
subject to any required action by the Board or the stockholders of the Company
and in compliance with applicable securities laws; provided that fractions of a
Share will not be issued.



--------------------------------------------------------------------------------

3. ELIGIBILITY. ISOs may be granted only to Employees. All other Awards may be
granted to Employees, Consultants, Directors and Non-Employee Directors;
provided such Consultants, Directors and Non-Employee Directors render bona fide
services not in connection with the offer and sale of securities in a
capital-raising transaction.

4. ADMINISTRATION.

4.1. Committee Composition; Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan, except,
however, the Board shall establish the terms for the grant of an Award to
Non-Employee Directors. The Committee will have the authority to:

(a) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;

(b) prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;

(c) select persons to receive Awards;

(d) determine the form and terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may
vest and be exercised (which may be based on performance criteria) or settled,
any vesting acceleration or waiver of forfeiture restrictions, the method to
satisfy tax withholding obligations or any other tax liability legally due and
any restriction or limitation regarding any Award or the Shares relating
thereto, based in each case on such factors as the Committee will determine;

(e) determine the number of Shares or other consideration subject to Awards;

(f) determine the Fair Market Value in good faith and interpret the applicable
provisions of this Plan and the definition of Fair Market Value in connection
with circumstances that impact the Fair Market Value, if necessary;

(g) determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent or
Subsidiary of the Company;

(h) grant waivers of Plan or Award conditions;

(i) determine the vesting, exercisability and payment of Awards;

(j) correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;

(k) determine whether an Award has been earned;

(l) determine the terms and conditions of any, and to institute any Exchange
Program;

(m) reduce or waive any criteria with respect to Performance Factors;

(n) adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships;

(o) adopt terms and conditions, rules and/or procedures (including the adoption
of any subplan under this Plan) relating to the operation and administration of
the Plan to accommodate requirements of local law and procedures outside of the
United States;

(p) make all other determinations necessary or advisable for the administration
of this Plan; and

(q) delegate any of the foregoing to a subcommittee consisting of one or more
executive officers pursuant to a specific delegation as permitted by applicable
law, including Section 157(c) of the Delaware General Corporation Law.

4.2. Committee Interpretation and Discretion. Any determination made by the
Committee with respect to any Award shall be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in any Award under the
Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement shall be submitted by the Participant or Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant. The Committee may delegate to one or
more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
shall be final and binding on the Company and the Participant.



--------------------------------------------------------------------------------

4.3. Section 162(m) of the Code and Section 16 of the Exchange Act. When
necessary or desirable for an Award to qualify as “performance-based
compensation” under Section 162(m) of the Code the Committee shall include at
least two persons who are “outside directors” (as defined under Section 162(m)
of the Code) and at least two (or a majority if more than two then serve on the
Committee) such “outside directors” shall approve the grant of such Award and
timely determine (as applicable) the Performance Period and any Performance
Factors upon which vesting or settlement of any portion of such Award is to be
subject. When required by Section 162(m) of the Code, prior to settlement of any
such Award at least two (or a majority if more than two then serve on the
Committee) such “outside directors” then serving on the Committee shall
determine and certify in writing the extent to

which such Performance Factors have been timely achieved and the extent to which
the Shares subject to such Award have thereby been earned. Awards granted to
Participants who are subject to Section 16 of the Exchange Act must be approved
by two or more “non-employee directors” (as defined in the regulations
promulgated under Section 16 of the Exchange Act). With respect to Participants
whose compensation is subject to Section 162(m) of the Code, and provided that
such adjustments are consistent with the regulations promulgated under
Section 162(m) of the Code, the Committee may adjust the performance goals to
account for changes in law and accounting and to make such adjustments as the
Committee deems necessary or appropriate to reflect the impact of extraordinary
or unusual items, events or circumstances to avoid windfalls or hardships,
including without limitation (a) restructurings, discontinued operations,
extraordinary items, and other unusual or non-recurring charges, (b) an event
either not directly related to the operations of the Company or not within the
reasonable control of the Company’s management, or (c) a change in accounting
standards required by generally accepted accounting principles.

4.4. Documentation. The Award Agreement for a given Award, the Plan and any
other documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements.

4.5. Foreign Award Recipients. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws and practices in other countries in
which the Company and its Subsidiaries operate or have employees or other
individuals eligible for Awards, the Committee, in its sole discretion, shall
have the power and authority to: (a) determine which Subsidiaries and Affiliates
shall be covered by the Plan; (b) determine which individuals outside the United
States are eligible to participate in the Plan, which may include individuals
who provide services to the Company, Subsidiary or Affiliate under an agreement
with a foreign nation or agency; (c) modify the terms and conditions of any
Award granted to individuals outside the United States or foreign nationals to
comply with applicable foreign laws, policies, customs and practices;
(d) establish subplans and modify exercise procedures and other terms and
procedures, to the extent the Committee determines such actions to be necessary
or advisable (and such subplans and/or modifications shall be attached to this
Plan as appendices); provided, however, that no such subplans and/or
modifications shall increase the share limitations contained in Section 2.1
hereof; and (e) take any action, before or after an Award is made, that the
Committee determines to be necessary or advisable to obtain approval or comply
with any local governmental regulatory exemptions or approvals. Notwithstanding
the foregoing, the Committee may not take any actions hereunder, and no Awards
shall be granted, that would violate the Exchange Act or any other applicable
United States securities law, the Code, or any other applicable United States
governing statute or law.

5. OPTIONS. An Option is the right but not the obligation to purchase a Share,
subject to certain conditions, if applicable. The Committee may grant Options to
eligible Employees, Consultants and Directors and will determine whether such
Options will be Incentive Stock Options within the meaning of the Code (“ISOs”)
or Nonqualified Stock Options (“NSOs”), the number of Shares subject to the
Option, the Exercise Price of the Option, the period during which the Option may
vest and be exercised, and all other terms and conditions of the Option, subject
to the following terms of this section.

5.1. Option Grant. Each Option granted under this Plan will identify the Option
as an ISO or an NSO. An Option may be, but need not be, awarded upon
satisfaction of such Performance Factors during any Performance Period as are
set out in advance in the Participant’s individual Award Agreement. If the
Option is being earned upon the satisfaction of Performance Factors, then the
Committee will: (a) determine the nature, length and starting date of any
Performance Period for each Option; and (b) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to Options
that are subject to different performance goals and other criteria.

5.2. Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, or a specified future
date. The Award Agreement and a copy of this Plan will be delivered to the
Participant within a reasonable time after the granting of the Option.



--------------------------------------------------------------------------------

5.3. Exercise Period. Options may be vested and exercisable within the times or
upon the conditions as set forth in the Award Agreement governing such
Option; provided, however, that no Option will be exercisable after the
expiration of ten (10) years from the date the Option is granted; and provided
further that no ISO granted to a person who, at the time the ISO is granted,
directly or by attribution owns more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of any Parent or
Subsidiary of the Company (“Ten Percent Stockholder”) will be exercisable after
the expiration of five (5) years from the date the ISO is granted. The Committee
also may provide for Options to become exercisable at one time or from time to
time, periodically or otherwise, in such number of Shares or percentage of
Shares as the Committee determines.

5.4. Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted; provided that: (a) the Exercise Price of
an Option will be not less than one hundred percent (100%) of the Fair Market
Value of the Shares on the date of grant and (b) the Exercise Price of any ISO
granted to a Ten Percent Stockholder will not be less than one hundred ten
percent (110%) of the Fair Market Value of the Shares on the date of grant.
Payment for the Shares purchased may be made in accordance with Section 11 and
the Award Agreement and in accordance with any procedures established by the
Company.

5.5. Method of Exercise. Any Option granted hereunder will be vested and
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Committee and set forth in the Award Agreement.
An Option may not be exercised for a fraction of a Share. An Option will be
deemed exercised when the Company receives: (a) notice of exercise (in such form
as the Committee may specify from time to time) from the person entitled to
exercise the Option (and/or via electronic execution through the authorized
third-party administrator), and (b) full payment for the Shares with respect to
which the Option is exercised (together with applicable withholding taxes). Full
payment may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 2.6 of the Plan. Exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

5.6. Termination of Service. If the Participant’s Service terminates for any
reason except for Cause or the Participant’s death or Disability, then the
Participant may exercise such Participant’s Options (only to the extent that
such Options are exercisable by the Participant on the date Participant’s
Service terminates) during the period ending no later than three (3) months
after the date Participant’s Service terminates (or such shorter or longer time
period as may be determined by the Committee, with any exercise beyond three
(3) months after the date Participant’s Service terminates deemed to be the
exercise of an NSO), but in any event no later than the expiration date of the
Options.

(a) Death. If the Participant’s Service terminates because of the Participant’s
death (or the Participant dies within three (3) months after Participant’s
Service terminates other than for Cause or because of the Participant’s
Disability), then the Participant’s Options may be exercised only to the extent
that such Options would have been exercisable by the Participant on the date
Participant’s Service terminates and must be exercised by the Participant’s
legal representative, or authorized assignee, no later than twelve (12) months
after the date Participant’s Service terminates (or such shorter time period or
longer time period as may be determined by the Committee), but in any event no
later than the expiration date of the Options.

(b) Disability. If the Participant’s Service terminates because of the
Participant’s Disability, then the Participant’s Options may be exercised only
to the extent that such Options would have been exercisable by the Participant
on the date Participant’s Service terminates and must be exercised by the
Participant (or the Participant’s legal representative or authorized assignee)
no later than twelve (12) months after the date Participant’s Service terminates
(or such shorter or longer time period as may be determined by the Committee,
with any exercise beyond (a) three (3) months after the date Participant’s
Service terminates when the termination of Service is for a Disability that is
not a “permanent and total disability” as defined in Section 22(e)(3) of the
Code, or (b) twelve (12) months after the date Participant’s Service terminates
when the termination of Service is for a Disability that is a “permanent and
total disability” as defined in Section 22(e)(3) of the Code, deemed to be
exercise of an NSO), but in any event no later than the expiration date of the
Options.

(c) Cause. If the Participant is terminated for Cause, then Participant’s
Options shall expire on such Participant’s date of termination of Service, or at
such later time and on such conditions as are determined by the Committee, but
in any no event later than the expiration date of the Options. Unless otherwise
provided in the Award Agreement, Cause shall have the meaning set forth in the
Plan.

5.7. Limitations on Exercise. The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.



--------------------------------------------------------------------------------

5.8. Limitations on ISOs. With respect to Awards granted as ISOs, to the extent
that the aggregate Fair Market Value of the Shares with respect to which such
ISOs are exercisable for the first time by the Participant during any calendar
year (under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as NSOs. For
purposes of this Section 5.8, ISOs will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted. In the event
that the Code or the regulations promulgated thereunder are amended after the
Effective Date to provide for a different limit on the Fair Market Value of
Shares permitted to be subject to ISOs, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.

5.9. Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code.
Subject to Section 18 of this Plan, by written notice to affected Participants,
the Committee may reduce the Exercise Price of outstanding Options without the
consent of such Participants; provided, however, that the Exercise Price may not
be reduced below the Fair Market Value on the date the action is taken to reduce
the Exercise Price.

5.10. No Disqualification. Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.

6. RESTRICTED STOCK AWARDS. A Restricted Stock Award is an offer by the Company
to sell to an eligible Employee, Consultant, or Director Shares that are subject
to restrictions (“Restricted Stock”). The Committee will determine to whom an
offer will be made, the number of Shares the Participant may purchase, the
Purchase Price, the restrictions under which the Shares will be subject and all
other terms and conditions of the Restricted Stock Award, subject to the Plan.

6.1. Restricted Stock Purchase Agreement. All purchases under a Restricted Stock
Award will be evidenced by an Award Agreement. Except as may otherwise be
provided in an Award Agreement, a Participant accepts a Restricted Stock Award
by signing and delivering to the Company an Award Agreement with full payment of
the Purchase Price, within thirty (30) days from the date the Award Agreement
was delivered to the Participant. If the Participant does not accept such Award
within thirty (30) days, then the offer of such Restricted Stock Award will
terminate, unless the Committee determines otherwise.

6.2. Purchase Price. The Purchase Price for a Restricted Stock Award will be
determined by the Committee and may be less than Fair Market Value on the date
the Restricted Stock Award is granted. Payment of the Purchase Price must be
made in accordance with Section 11 of the Plan, and the Award Agreement and in
accordance with any procedures established by the Company.

6.3. Terms of Restricted Stock Awards. Restricted Stock Awards will be subject
to such restrictions as the Committee may impose or are required by law. These
restrictions may be based on completion of a specified number of years of
service with the Company or upon completion of Performance Factors, if any,
during any Performance Period as set out in advance in the Participant’s Award
Agreement. Prior to the grant of a Restricted Stock Award, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Stock Award; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant. Performance Periods may overlap
and a Participant may participate simultaneously with respect to Restricted
Stock Awards that are subject to different Performance Periods and having
different performance goals and other criteria.

6.4. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee) and any Shares of Restricted
Stock that are unvested as of such date shall be forfeited on such date for no
consideration.

7. STOCK BONUS AWARDS. A Stock Bonus Award is an award to an eligible Employee,
Consultant, or Director of Shares for Services to be rendered or for past
Services already rendered to the Company or any Parent or Subsidiary. All Stock
Bonus Awards shall be made pursuant to an Award Agreement. No payment from the
Participant will be required for Shares awarded pursuant to a Stock Bonus Award.

7.1. Terms of Stock Bonus Awards. The Committee will determine the number of
Shares to be awarded to the Participant under a Stock Bonus Award and any
restrictions thereon. These restrictions may be based upon completion of a
specified number of years of service with the Company or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as



--------------------------------------------------------------------------------

set out in advance in the Participant’s Stock Bonus Agreement. Prior to the
grant of any Stock Bonus Award the Committee shall, as applicable: (a) determine
the nature, length and starting date of any Performance Period for the Stock
Bonus Award; (b) select from among the Performance Factors to be used to measure
performance goals; and (c) determine the number of Shares that may be awarded to
the Participant. Performance Periods may overlap and a Participant may
participate simultaneously with respect to Stock Bonus Awards that are subject
to different Performance Periods and different performance goals and other
criteria.

7.2. Form of Payment to Participant. Payment may be made in the form of cash,
whole Shares, or a combination thereof, based on the Fair Market Value of the
Shares earned under a Stock Bonus Award on the date of payment, as determined in
the sole discretion of the Committee.

7.3. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee) and any unvested portion of the
Stock Bonus Award will be forfeited for no consideration on such date.

8. STOCK APPRECIATION RIGHTS. A Stock Appreciation Right (“SAR”) is an award to
an eligible Employee, Consultant, or Director that may be settled in cash, or
Shares (which may consist of Restricted Stock), having a value equal to (a) the
difference between the Fair Market Value on the date of exercise over the
Exercise Price multiplied by (b) the number of Shares with respect to which the
SAR is being settled (subject to any maximum number of Shares that may be
issuable as specified in an Award Agreement). All SARs shall be made pursuant to
an Award Agreement.

8.1. Terms of SARs. The Committee will determine the terms of each SAR
including, without limitation: (a) the number of Shares subject to the SAR;
(b) the Exercise Price and the time or times during which the SAR may be
settled; (c) the consideration to be distributed on settlement of the SAR; and
(d) the effect of the Participant’s termination of Service on each SAR. The
Exercise Price of the SAR will be determined by the Committee when the SAR is
granted, and may not be less than Fair Market Value of the Shares on the date of
grant. A SAR may be awarded upon satisfaction of Performance Factors, if any,
during any Performance Period as are set out in advance in the Participant’s
individual Award Agreement. If the SAR is being earned upon the satisfaction of
Performance Factors, then the Committee will: (x) determine the nature, length
and starting date of any Performance Period for each SAR; and (y) select from
among the Performance Factors to be used to measure the performance, if any.
Performance Periods may overlap and Participants may participate simultaneously
with respect to SARs that are subject to different Performance Factors and other
criteria.

8.2. Exercise Period and Expiration Date. A SAR will be exercisable within the
times or upon the occurrence of events determined by the Committee and as set
forth in the Award Agreement governing such SAR. The SAR Agreement shall set
forth the expiration date; provided that no SAR will be exercisable after the
expiration of ten (10) years from the date the SAR is granted. The Committee may
also provide for SARs to become exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, upon the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of the Shares subject to the SAR as the
Committee determines. Except as may be set forth in the Participant’s Award
Agreement, vesting ceases on the date Participant’s Service terminates (unless
determined otherwise by the Committee). Notwithstanding the foregoing, the rules
of Section 5.6 also will apply to SARs.

8.3. Form of Settlement. Upon exercise of a SAR, a Participant will be entitled
to receive payment from the Company in an amount determined by multiplying
(a) the difference between the Fair Market Value of a Share on the date of
exercise over the Exercise Price; times (b) the number of Shares with respect to
which the SAR is exercised. At the discretion of the Committee, the payment from
the Company for the SAR exercise may be in cash, in Shares of equivalent value,
or in some combination thereof. The portion of a SAR being settled may be paid
currently or on a deferred basis with such interest or dividend equivalent, if
any, as the Committee determines, provided that the terms of the SAR and any
deferral satisfy the requirements of Section 409A of the Code.

8.4. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee) and any SARs that remain unvested
on such date shall be forfeited on such date for no consideration.

9. RESTRICTED STOCK UNITS. A Restricted Stock Unit (“RSU”) is an award to an
eligible Employee, Consultant, or Director covering a number of Shares that may
be settled in cash, or by issuance of those Shares (which may consist of
Restricted Stock). All RSUs shall be made pursuant to an Award Agreement.



--------------------------------------------------------------------------------

9.1. Terms of RSUs. The Committee will determine the terms of an RSU including,
without limitation: (a) the number of Shares subject to the RSU; (b) the time or
times during which the RSU may be settled; (c) the consideration to be
distributed on settlement; and (d) the effect of the Participant’s termination
of Service on each RSU. An RSU may be awarded upon satisfaction of such
performance goals based on Performance Factors during any Performance Period as
are set out in advance in the Participant’s Award Agreement. If the RSU is being
earned upon satisfaction of Performance Factors, then the Committee will:
(x) determine the nature, length and starting date of any Performance Period for
the RSU; (y) select from among the Performance Factors to be used to measure the
performance, if any; and (z) determine the number of Shares deemed subject to
the RSU. Performance Periods may overlap and participants may participate
simultaneously with respect to RSUs that are subject to different Performance
Periods and different performance goals and other criteria.

9.2. Form and Timing of Settlement. Payment of earned RSUs shall be made as soon
as practicable after the date(s) determined by the Committee and set forth in
the Award Agreement. The Committee, in its sole discretion, may settle earned
RSUs in cash, Shares, or a combination of both. The Committee may also permit a
Participant to defer payment under a RSU to a date or dates after the RSU is
earned provided that the terms of the RSU and any deferral satisfy the
requirements of Section 409A of the Code.

9.3. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).

10. PERFORMANCE AWARDS. A “Performance Award” is an award to an eligible
Employee, Consultant, or Director of a cash bonus or an award of Performance
Shares denominated in Shares that may be settled in cash, or by issuance of
those Shares (which may consist of Restricted Stock). Grants of Performance
Awards shall be made pursuant to an Award Agreement.

10.1. Terms of Performance Awards. The Committee will determine, and each Award
Agreement shall set forth, the terms of each Performance Award including,
without limitation: (a) the amount of any cash bonus, (b) the number of Shares
deemed subject to an award of Performance Shares; (c) the Performance Factors
and Performance Period that shall determine the time and extent to which each
Performance Award will be settled or paid (d) the consideration to be
distributed on settlement or payment, and (e) the effect of the Participant’s
termination of Service on each Performance Award. In establishing Performance
Factors and the Performance Period the Committee will: (x) determine the nature,
length and starting date of any Performance Period; (y) select from among the
Performance Factors to be used; and (z) determine the number of Shares deemed
subject to the award of Performance Shares or the cash value of any cash bonus
subject to a Performance Award. Prior to settlement the Committee shall
determine the extent to which Performance Awards have been earned. Performance
Periods may overlap and Participants may participate simultaneously with respect
to Performance Awards that are subject to different Performance Periods and
different performance goals and other criteria. No Participant will be eligible
to receive more than $5,000,000 in cash bonus Performance Awards in any annual
Performance Period under this Plan and for any other Performance Period, such
amount multiplied by a fraction, the numerator of which is the number of months
in the Performance Period and the denominator of which is twelve (12).

10.2. Value, Earning and Timing of Performance Shares. Each Performance Share
will have an initial value equal to the Fair Market Value of a Share on the date
of grant. After the applicable Performance Period has ended, the holder of
Performance Shares will be entitled to receive a payout of the number of
Performance Shares earned by the Participant over the Performance Period, to be
determined as a function of the extent to which the corresponding Performance
Factors or other vesting provisions have been achieved. The Committee, in its
sole discretion, may pay earned Performance Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Shares at the close of the applicable Performance Period) or
in a combination thereof.

10.3. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on the date Participant’s Service terminates
(unless determined otherwise by the Committee) and any unvested Performance
Awards shall be forfeited on such date for no consideration.

11. PAYMENT FOR SHARE PURCHASES. Payment from a Participant for Shares purchased
pursuant to this Plan may be made in cash or by check or, where expressly
approved for the Participant by the Committee and where permitted by law (and to
the extent not otherwise set forth in the applicable Award Agreement):

(a) by cancellation of indebtedness of the Company to the Participant;

(b) by surrender of shares of the Company held by the Participant that have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Award will be exercised or settled;

(c) by waiver of compensation due or accrued to the Participant for services
rendered or to be rendered to the Company or a Parent or Subsidiary of the
Company;

(d) by consideration received by the Company pursuant to a broker-assisted or
other form of cashless exercise program implemented by the Company in connection
with the Plan;



--------------------------------------------------------------------------------

(e) by any combination of the foregoing; or

(f) by any other method of payment as is permitted by applicable law.

12. GRANTS TO NON-EMPLOYEE DIRECTORS. Non-Employee Directors are eligible to
receive any type of Award offered under this Plan except ISOs. No Non-Employee
Director may receive Awards under the Plan that, when combined with cash
compensation received for service as a Non-Employee Director, exceed eight
hundred thousand dollars ($800,000) in value (as described below) in any
calendar year. The value of Awards for purposes of complying with this maximum
will be determined as follows: (a) for Options and SARs, grant date fair value
will be calculated using the Company’s regular valuation methodology for
determining the grant date fair value of Options for reporting purposes and
(b) for all other Awards other than Options and SARs, grant date fair value will
be determined by either (i) calculating the product of the Fair Market Value per
Share on the date of grant and the aggregate number of Shares subject to the
Award, or (ii) calculating the product using an average of the Fair Market Value
over a number of trading days and the aggregate number of Shares subject to the
Award as determined by the Committee. Awards granted to an individual while he
or she was serving in the capacity as an Employee or while he or she was a
Consultant but not a Non-Employee Director will not count for purposes of the
limitations set forth in this Section 12. Awards pursuant to this Section 12 may
be automatically made pursuant to policy adopted by the Board, or made from time
to time as determined in the discretion of the Board.

12.1. Eligibility. Awards pursuant to this Section 12 shall be granted only to
Non-Employee Directors. A Non-Employee Director who is elected or re-elected as
a member of the Board will be eligible to receive an Award under this
Section 12.

12.2. Vesting, Exercisability and Settlement. Except as set forth in Section 21,
Awards shall vest, become exercisable and be settled as determined by the Board.
With respect to Options and SARs, the exercise price granted to Non-Employee
Directors shall not be less than the Fair Market Value of the Shares at the time
that such Option or SAR is granted.

12.3. Election to receive Awards in Lieu of Cash. A Non-Employee Director may,
if permitted by the Committee in its sole discretion, elect to receive his or
her annual retainer payments and/or meeting fees from the Company in the form of
cash or Awards or a combination thereof, as determined by the Committee. Such
Awards shall be issued under the Plan. An election under this Section 12.3 shall
be filed with the Company on the form prescribed by the Company.

13. WITHHOLDING TAXES.

13.1. Withholding Generally. Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan or the applicable tax event occurs, the Company
may require the Participant to remit to the Company, or to the Parent or
Subsidiary employing the Participant, an amount sufficient to satisfy applicable
U.S. federal, state, local and international withholding tax requirements or any
other tax or social insurance liability legally due from the Participant prior
to the delivery of Shares pursuant to exercise or settlement of any Award.
Whenever payments in satisfaction of Awards granted under this Plan are to be
made in cash, such payment will be net of an amount sufficient to satisfy
applicable U.S. federal, state, local and international withholding tax or
social insurance requirements or any other tax liability legally due from the
Participant. The Fair Market Value of the Shares will be determined as of the
date that the taxes are required to be withheld and such Shares will be valued
based on the value of the actual trade or, if there is none, the Fair Market
Value of the Shares as of the previous trading day.

13.2. Stock Withholding. The Committee, or its delegate(s), as permitted by
applicable law, in its sole discretion and pursuant to such procedures as it may
specify from time to time and to limitations of local law, may require or permit
a Participant to satisfy such tax withholding obligation or any other tax
liability legally due from the Participant, in whole or in part by (without
limitation) (a) paying cash, (b) electing to have the Company withhold otherwise
deliverable cash or Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld, (c) delivering to the Company
already-owned Shares having a Fair Market Value equal to the minimum amount
required to be withheld or (d) withholding from the proceeds of the sale of
otherwise deliverable Shares acquired pursuant to an Award either through a
voluntary sale or through a mandatory sale arranged by the Company.

14. TRANSFERABILITY.

14.1. Transfer Generally. Unless determined otherwise by the Committee or
pursuant to Section 14.2, an Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution. If the Committee makes an Award
transferable, including, without limitation, by instrument to an inter vivos or
testamentary trust in which the Awards are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift or by domestic relations order to
a Permitted Transferee, such Award will contain such additional terms and
conditions as the Committee deems appropriate. All Awards shall be exercisable:
(a) during the Participant’s lifetime only by (i) the Participant, or (ii) the
Participant’s guardian or legal representative; (b) after the Participant’s
death, by the legal representative of the Participant’s heirs or legatees; and
(c) in the case of all awards except ISOs, by a Permitted Transferee.



--------------------------------------------------------------------------------

14.2. Award Transfer Program. Notwithstanding any contrary provision of the
Plan, the Committee shall have all discretion and authority to determine and
implement the terms and conditions of any Award Transfer Program instituted
pursuant to this Section 14.2 and shall have the authority to amend the terms of
any Award participating, or otherwise eligible to participate in, any such Award
Transfer Program, including (but not limited to) the authority to (a) amend
(including to extend) the expiration date, post-termination exercise period
and/or forfeiture conditions of any such Award, (b) amend or remove any
provisions of the Award relating to the Award holder’s continued service to the
Company or its Parent or any Subsidiary, (c) amend the permissible payment
methods with respect to the exercise or purchase of any such Award, (d) amend
the adjustments to be implemented in the event of changes in the capitalization
and other similar events with respect to such Award, and (e) make such other
changes to the terms of such Award as the Committee deems necessary or
appropriate in its sole discretion.

15. PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.

15.1. Voting and Dividends. No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant, except for any Dividend Equivalent Rights permitted by an
applicable Award Agreement. Any Dividend Equivalent Rights shall be subject to
the same vesting or performance conditions as the underlying Award. In addition,
the Committee may provide that any Dividend Equivalent Rights permitted by an
applicable Award Agreement shall be deemed to have been reinvested in additional
Shares or otherwise reinvested. After Shares are issued to the Participant, the
Participant will be a stockholder and have all the rights of a stockholder with
respect to such Shares, including the right to vote and receive all dividends or
other distributions made or paid with respect to such Shares; provided, that if
such Shares are Restricted Stock, then any new, additional or different
securities the Participant may become entitled to receive with respect to such
Shares by virtue of a stock dividend, stock split or any other change in the
corporate or capital structure of the Company will be subject to the same
restrictions as the Restricted Stock; provided, further, that the Participant
will have no right to retain such stock dividends or stock distributions with
respect to Shares that are repurchased at the Participant’s Purchase Price or
Exercise Price, as the case may be, pursuant to Section 15.2.

15.2. Restrictions on Shares. At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) a right to repurchase (a “Right of
Repurchase”) a portion of any or all Unvested Shares held by a Participant
following such Participant’s termination of Service at any time within ninety
(90) days (or such longer or shorter time determined by the Committee) after the
later of the date Participant’s Service terminates and the date the Participant
purchases Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s Purchase Price or Exercise Price, as the case
may be.

16. CERTIFICATES. All Shares or other securities (whether or not certificated)
delivered under this Plan will be subject to such stock transfer orders, legends
and other restrictions as the Committee may deem necessary or advisable,
including restrictions under any applicable U.S. federal, state or foreign
securities law, or any rules, regulations and other requirements of the SEC or
any stock exchange or automated quotation system upon which the Shares may be
listed or quoted and any non-U.S. exchange controls or securities law
restrictions to which the Shares are subject.

17. ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates. Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of the Participant’s obligation to the Company under the
promissory note; provided, however, that the Committee may require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s Shares
or other collateral. In connection with any pledge of the Shares, the
Participant will be required to execute and deliver a written pledge agreement
in such form as the Committee will from time to time approve. The Shares
purchased with the promissory note may be released from the pledge on a pro rata
basis as the promissory note is paid.

18. REPRICING; EXCHANGE AND BUYOUT OF AWARDS. Without prior stockholder approval
the Committee may (a) reprice Options or SARs (and where such repricing is a
reduction in the Exercise Price of outstanding Options or SARs, the consent of
the affected Participants is not required provided written notice is provided to
them, notwithstanding any adverse tax consequences to them arising from the
repricing), and (b) with the consent of the respective Participants (unless not
required pursuant to Section 5.9 of the Plan), pay cash or issue new Awards in
exchange for the surrender and cancellation of any, or all, outstanding Awards.



--------------------------------------------------------------------------------

19. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable U.S. and
foreign federal and state securities and exchange control laws, rules and
regulations of any governmental body, and the requirements of any stock exchange
or automated quotation system upon which the Shares may then be listed or
quoted, as they are in effect on the date of grant of the Award and also on the
date of exercise or other issuance. Notwithstanding any other provision in this
Plan, the Company will have no obligation to issue or deliver certificates for
Shares under this Plan prior to: (a) obtaining any approvals from governmental
agencies that the Company determines are necessary or advisable; and/or
(b) completion of any registration or other qualification of such Shares under
any state or federal or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable. The Company will be under no
obligation to register the Shares with the SEC or to effect compliance with the
registration, qualification or listing requirements of any foreign or state
securities laws, exchange control laws, stock exchange or automated quotation
system, and the Company will have no liability for any inability or failure to
do so.

20. NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent, Subsidiary or Affiliate or limit in any way the right of
the Company or any Parent, Subsidiary or Affiliate to terminate Participant’s
employment or other relationship at any time.

21. CORPORATE TRANSACTIONS.

21.1. Assumption or Replacement of Awards by Successor. In the event of a
Corporate Transaction any or all outstanding Awards may be assumed or replaced
by the successor corporation, which assumption or replacement shall be binding
on all Participants. In the alternative, the successor corporation may
substitute equivalent Awards or provide substantially similar consideration to
Participants as was provided to stockholders (after taking into account the
existing provisions of the Awards). The successor corporation may also issue, in
place of outstanding Shares of the Company held by the Participant,
substantially similar shares, cash or other property subject to repurchase
restrictions no less favorable to the Participant. In the event such successor
or acquiring corporation (if any) refuses to assume, convert, replace or
substitute Awards, as provided above, pursuant to a Corporate Transaction, then
notwithstanding any other provision in this Plan to the contrary, such Awards
shall have their vesting accelerate as to all shares subject to such Award (and
any applicable rights of repurchase shall fully lapse) immediately prior to the
Corporate Transaction. In addition, in the event such successor or acquiring
corporation (if any) refuses to assume, convert, replace or substitute Awards,
as provided above, pursuant to a Corporate Transaction, the Committee will
(i) notify the Participant in writing or electronically that such Award will, if
applicable, be exercisable for a period of time determined by the Committee in
its sole discretion, and such Award will terminate upon the earlier of the
expiration of such period or immediately prior to the Corporate Transaction or
(ii) provide that each Award shall be cancelled immediately upon the occurrence
of the Corporate Transaction in exchange for a payment in cash or securities in
an amount equal to (A) the excess of the consideration paid per Share in the
Corporate Transaction over the exercise price or purchase price (if any) per
Share subject to the Award multiplied by (B) the number of Shares subject to the
Award. Awards need not be treated similarly in a Corporate Transaction.

21.2. Assumption of Awards by the Company. The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant. In the event the Company assumes an award granted by another company, the
terms and conditions of such award will remain unchanged (except that the
Purchase Price or the Exercise Price, as the case may be, and the number and
nature of Shares issuable upon exercise or settlement of any such Award will be
adjusted appropriately pursuant to Section 424(a) of the Code). In the event the
Company elects to grant a new Option in substitution of rather than assumption
of an existing option, such new Option may be granted with a similarly adjusted
Exercise Price. Substitute Awards shall not reduce the number of Shares
authorized for grant under the Plan or authorized for grant to a Participant in
a calendar year.

21.3. Non-Employee Directors’ Awards. Notwithstanding any provision to the
contrary herein, in the event of a Corporate Transaction, the vesting of all
Awards granted to Non-Employee Directors shall accelerate immediately prior to
the consummation of such Corporate Transaction and such Awards shall become
exercisable (as applicable) in full prior to the consummation of such event at
such times and on such conditions as the Committee determines.



--------------------------------------------------------------------------------

22. ADOPTION AND STOCKHOLDER APPROVAL. This Plan shall be submitted for the
approval of the Company’s stockholders, consistent with applicable laws, within
twelve (12) months before or after the date this Plan is adopted by the Board.

23. TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided herein,
this Plan will become effective on the Effective Date and will terminate ten
(10) years from the date this Plan is adopted by the Board. This Plan and all
Awards granted hereunder shall be governed by and construed in accordance with
the laws of the State of Delaware (excluding its conflict of law rules).

24. AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or
amend this Plan in any respect, including, without limitation, amendment of any
form of Award Agreement or instrument to be executed pursuant to this
Plan; provided, however, that the Board will not, without the approval of the
stockholders of the Company, amend this Plan in any manner that requires such
stockholder approval; provided further, that a Participant’s Award shall be
governed by the version of this Plan then in effect at the time such Award was
granted.

25. NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the Board,
the submission of this Plan to the stockholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock awards and
bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.

26. INSIDER TRADING POLICY. Each Participant who receives an Award shall comply
with any policy adopted by the Company from time to time covering transactions
in the Company’s securities by Employees, officers and/or directors of the
Company.

27. ALL AWARDS SUBJECT TO COMPANY CLAWBACK OR RECOUPMENT POLICY. All Awards,
subject to applicable law, shall be subject to clawback or recoupment pursuant
to any compensation clawback or recoupment policy adopted by the Board or
required by law during the term of Participant’s employment or other service
with the Company that is applicable to executive officers, employees, directors
or other service providers of the Company, and in addition to any other remedies
available under such policy and applicable law, may require the cancellation of
outstanding Awards and the recoupment of any gains realized with respect to
Awards.

28. DEFINITIONS. As used in this Plan, and except as elsewhere defined herein,
the following terms will have the following meanings:

28.1. “Affiliate” means (i) any entity that, directly or indirectly, is
controlled by, controls or is under common control with, the Company and
(ii) any entity in which the Company has a significant equity interest, in
either case as determined by the Committee, whether now or hereafter existing.

28.2. “Amendment Effective Date” means the date on which the amendments to the
Plan are approved by the Board and the Company stockholders.

28.3 “Award” means any award under the Plan, including any Option, Restricted
Stock, Stock Bonus Award, Stock Appreciation Right, Restricted Stock Unit,
Performance Award or award of Performance Shares.

28.4. “Award Agreement” means, with respect to each Award, the written or
electronic agreement between the Company and the Participant setting forth the
terms and conditions of the Award, and country-specific appendix thereto for
grants to non-U.S. Participants, which shall be in substantially a form (which
need not be the same for each Participant) that the Committee (or in the case of
Award agreements that are not used for Insiders, the Committee’s delegate(s))
has from time to time approved, and will comply with and be subject to the terms
and conditions of this Plan.

28.5. “Award Transfer Program” means any program instituted by the Committee
which would permit Participants the opportunity to transfer any outstanding
Awards to a financial institution or other person or entity approved by the
Committee.

28.6. “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

28.7. “Cause” means (a) Participant’s conviction (including a guilty plea or
plea of nolo contendere) of any felony or any other crime involving fraud,
dishonesty or moral turpitude; (b) Participant’s commission or attempted
commission of or participation in a fraud or act of dishonesty or
misrepresentation against the Company that results (or could reasonably be
expected to result) in material harm or injury to the business or reputation of
the Company; (c) Participant’s material violation of any contract or agreement
between Participant and the Company, or of any Company policy, or of any
statutory duty Participant owes to the Company; or (d) Participant’s conduct
that constitutes gross insubordination, incompetence or habitual neglect of
duties and that results in (or could reasonably be expected to have resulted in)
material harm to the business or reputation of the Company. The determination as
to whether a Participant is being terminated for Cause shall be made in good
faith by the Company and shall be final and binding on the Participant. The
foregoing definition does not in any way limit the Company’s ability to
terminate a Participant’s employment or consulting relationship at any time as
provided in Section 20 above, and the term “Company” will be interpreted to
include any Subsidiary or Parent, as appropriate. Notwithstanding the foregoing,
the foregoing definition of “Cause” may, in part or in whole, be modified or
replaced in each individual employment agreement or Award Agreement with any
Participant, provided that such document supersedes the definition provided in
this Section 28.6.

28.8. “Code” means the United States Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.

28.9. “Committee” means the Compensation Committee of the Board or those persons
to whom administration of the Plan, or part of the Plan, has been delegated as
permitted by law.

28.10. “Common Stock” means the common stock of the Company.

28.11. “Company” means Sierra Oncology, Inc., or any successor corporation.

28.12. “Consultant” means any natural person, including an advisor or
independent contractor, engaged by the Company or a Parent, Subsidiary or
Affiliate to render services to such entity.

28.13. “Corporate Transaction” means the occurrence of any of the following
events: (a) any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then-outstanding voting securities; provided, however, that for
purposes of this subclause (a) the acquisition of additional securities by any
one Person who is considered to own more than fifty percent (50%) of the total
voting power of the securities of the Company will not be considered a Corporate
Transaction; (b) the consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets; (c) the consummation of a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation;
(d) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the Company)
or (e) a change in the effective control of the Company that occurs on the date
that a majority of members of the Board are replaced during any twelve
(12) month period by members of the Board whose appointment or election is not
endorsed by as majority of the members of the Board prior to the date of such
appointment or election. For purpose of this subclause (e), if any Person is
considered to be in effective control of the Company, the acquisition of
additional control of the Company by the same Person will not be considered a
Corporate Transaction. For purposes of this definition, Persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. Notwithstanding the foregoing, to
the extent that any amount constituting deferred compensation (as defined in
Section 409A of the Code) would become payable under this Plan by reason of a
Corporate Transaction, such amount shall become payable only if the event
constituting a Corporate Transaction would also qualify as a change in ownership
or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company, each as defined within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and IRS guidance that has
been promulgated or may be promulgated thereunder from time to time.

28.14. “Director” means a member of the Board.

28.15. “Disability” means in the case of incentive stock options, total and
permanent disability as defined in Section 22(e)(3) of the Code and in the case
of other Awards, that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.



--------------------------------------------------------------------------------

28.16. “Dividend Equivalent Right” means the right of a Participant, granted at
the discretion of the Committee or as otherwise provided by the Plan or an Award
Agreement, to receive a credit for the account of such Participant in an amount
equal to the cash, stock or other property dividends in amounts equal equivalent
to cash, stock or other property dividends for each Share represented by an
Award held by such Participant.

28.17. “Effective Date” means the day immediately prior to the date of the
underwritten initial public offering of the Company’s Common Stock pursuant to a
registration statement that is declared effective by the SEC.

28.18. “Employee” means any person, including Officers and Directors, providing
services as an employee to the Company or any Parent, Subsidiary or Affiliate.
Neither service as a Director nor payment of a director’s fee by the Company
will be sufficient to constitute “employment” by the Company.

28.19. “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.

28.20. “Exchange Program” means a program pursuant to which (a) outstanding
Awards are surrendered, cancelled or exchanged for cash, the same type of Award
or a different Award (or combination thereof) or (b) the exercise price of an
outstanding Award is increased or reduced.

28.21. “Exercise Price” means, with respect to an Option, the price at which a
holder may purchase the Shares issuable upon exercise of an Option and with
respect to a SAR, the price at which the SAR is granted to the holder thereof.

28.22. “Fair Market Value” means, as of any date, the value of a share of the
Company’s Common Stock determined as follows:

(a) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Committee deems reliable;

(b) if such Common Stock is publicly traded but is neither listed nor admitted
to trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street
Journal or such other source as the Committee deems reliable;

(c) in the case of an Option or SAR grant made on the Effective Date, the price
per share at which shares of the Company’s Common Stock are initially offered
for sale to the public by the Company’s underwriters in the initial public
offering of the Company’s Common Stock pursuant to a registration statement
filed with the SEC under the Securities Act; or

(d) if none of the foregoing is applicable, by the Board or the Committee in
good faith.

28.23. “Insider” means an officer or director of the Company or any other person
whose transactions in the Company’s Common Stock are subject to Section 16 of
the Exchange Act.

28.24. “IRS” means the United States Internal Revenue Service.

28.25. “Non-Employee Director” means a Director who is not an Employee of the
Company or any Parent or Subsidiary.

28.26. “Option” means an award of an option to purchase Shares pursuant to
Section 5.

28.27. “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if each of such corporations other
than the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

28.28. “Participant” means a person who holds an Award under this Plan.

28.29. “Performance Award” means cash or stock granted pursuant to Section 10 of
the Plan.



--------------------------------------------------------------------------------

28.30. “Performance Factors” means any of the factors selected by the Committee
and specified in an Award Agreement, from among the following objective
measures, either individually, alternatively or in any combination, applied to
the Company as a whole or any business unit or Subsidiary, either individually,
alternatively, or in any combination, on a GAAP or non-GAAP basis, and measured,
to the extent applicable on an absolute basis or relative to a pre-established
target, to determine whether the performance goals established by the Committee
with respect to applicable Awards have been satisfied:

(a) Profit Before Tax;

(b) Billings;

(c) Revenue;

(d) Net revenue;

(e) Earnings (which may include earnings before interest and taxes, earnings
before taxes, and net earnings);

(f) Operating income;

(g) Operating margin;

(h) Operating profit;

(i) Controllable operating profit, or net operating profit;

(j) Net Profit;

(k) Gross margin;

(l) Operating expenses or operating expenses as a percentage of revenue;

(m) Net income;

(n) Earnings per share;

(o) Total stockholder return;

(p) Market share;

(q) Return on assets or net assets;

(r) The Company’s stock price;

(s) Growth in stockholder value relative to a pre-determined index;

(t) Return on equity;

(u) Return on invested capital;

(v) Cash Flow (including free cash flow or operating cash flows)

(w) Cash conversion cycle;

(x) Economic value added;

(y) Individual confidential business objectives;

(z) Contract awards or backlog;

(aa) Overhead or other expense reduction;

(bb) Credit rating;

(cc) Strategic plan development and implementation;

(dd) Succession plan development and implementation;

(ee) Improvement in workforce diversity;

(ff) Customer indicators;

(gg) New product invention or innovation;

(hh) Attainment of research and development milestones;



--------------------------------------------------------------------------------

(ii) Improvements in productivity;

(jj) Bookings; and

(kk) Attainment of objective operating goals and employee metrics.

The Committee may, in recognition of unusual or non-recurring items such as
acquisition-related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee’s original intent regarding
the Performance Factors at the time of the initial award grant. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments.

28.31. “Performance Period” means the period of service determined by the
Committee, not to exceed five (5) years, during which years of service or
performance is to be measured for the Award.

28.32. “Performance Share” means an Award granted pursuant to Section 10 of the
Plan.

28.33. “Permitted Transferee” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships) of the Employee, any person
sharing the Employee’s household (other than a tenant or employee), a trust in
which these persons (or the Employee) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than 50% of the voting interests.

28.34. “Plan” means this Sierra Oncology, Inc. 2015 Equity Incentive Plan
(formerly called the ProNai Therapeutics, Inc. 2015 Equity Incentive Plan).

28.35. “Purchase Price” means the price to be paid for Shares acquired under the
Plan, other than Shares acquired upon exercise of an Option or SAR.

28.36. “Restricted Stock Award” means an award of Shares pursuant to Section 6
of the Plan, or issued pursuant to the early exercise of an Option.

28.37. “Restricted Stock Unit” means an Award granted pursuant to Section 9 of
the Plan.

28.38. “SEC” means the United States Securities and Exchange Commission.

28.39. “Securities Act” means the United States Securities Act of 1933, as
amended.

28.40. “Service” shall mean service as an Employee, Consultant, Director or
Non-Employee Director, to the Company or a Parent, Subsidiary or Affiliate,
subject to such further limitations as may be set forth in the Plan or the
applicable Award Agreement. An Employee will not be deemed to have ceased to
provide Service in the case of (a) sick leave, (b) military leave, or (c) any
other leave of absence approved by the Company; provided, that such leave is for
a period of not more than 90 days (x) unless reemployment upon the expiration of
such leave is guaranteed by contract or statute, or (y) unless provided
otherwise pursuant to formal policy adopted from time to time by the Company and
issued and promulgated to employees in writing. In the case of any Employee on
an approved leave of absence or a reduction in hours worked (for illustrative
purposes only, a change in schedule from that of full-time to part-time), the
Committee may make such provisions regarding suspension of or modification of
vesting of the Award while on leave from the employ of the Company or a Parent,
Subsidiary or Affiliate or during such change in working hours as it may deem
appropriate, except that in no event may an Award be exercised after the
expiration of the term set forth in the applicable Award Agreement. In the event
of military leave, if required by applicable laws, vesting shall continue for
the longest period that vesting continues under any other statutory or Company
approved leave of absence and, upon a Participant’s returning from military
leave (under conditions that would entitle him or her to protection upon such
return under the Uniform Services Employment and Reemployment Rights Act), he or
she shall be given vesting credit with respect to Awards to the same extent as
would have applied had the Participant continued to provide services to the
Company throughout the leave on the same terms as he or she was providing
services immediately prior to such leave. Except as set forth in this
Section 28.39, an employee shall have terminated employment as of the date he or
she ceases provide services (regardless of whether the termination is in breach
of local employment laws or is later found to be invalid) and employment shall
not be extended by any notice period or garden leave mandated by local
law, provided however, that a change in status from an employee to a consultant
or advisor shall not terminate the service provider’s Service, unless determined
by the Committee, in its discretion. The Committee will have sole discretion to
determine whether a Participant has ceased to provide Services and the effective
date on which the Participant ceased to provide Services.



--------------------------------------------------------------------------------

28.41. “Shares” means shares of Common Stock and the common stock of any
successor entity.

28.42. “Stock Appreciation Right” means an Award granted pursuant to Section 8
of the Plan.

28.43. “Stock Bonus” means an Award granted pursuant to Section 7 of the Plan.

28.44. “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

28.45. “Treasury Regulations” means regulations promulgated by the United States
Treasury Department.

28.46. “Unvested Shares” means Shares that have not yet vested or are subject to
a right of repurchase in favor of the Company (or any successor thereto).



--------------------------------------------------------------------------------

SIERRA ONCOLOGY, INC.

(the “Company”)

2015 EQUITY INCENTIVE PLAN

(the “Plan”)

ADDENDUM FOR CANADIAN PARTICIPANTS

 

A.

The Company has adopted the Plan, to be effective on the Effective Date.

 

B.

The Company desires to modify certain terms of the Plan in their application for
Directors, Non-Employee Directors and Employees (as those terms are defined in
the Plan) who are resident in Canada for purposes of the Income Tax Act (Canada)
or otherwise subject to Canadian personal income tax (the “Canadian
Participants”).

 

C.

Under the Income Tax Act (Canada), Directors, Non-Employee Directors and
Employees who are Canadian Participants are treated as officers and employees
for purposes of that Act.

NOW THEREFORE, the Company does hereby amend certain terms and conditions of the
Plan as they apply to the Canadian Participants, as follows.

 

1.

Defined Terms. In this Addendum, all defined terms shall have the respective
meanings set forth in the Plan, unless otherwise defined herein.

 

2.

Effective Date. The effective date of this Addendum is the Effective Date.

 

3.

Options.

 

  (a)

Options granted to Canadian Participants will be NSOs.

 

  (b)

Notwithstanding section 5.2 of the Plan, the grant date of an Option awarded to
a Canadian Participant shall be, in all cases, the date the Option is actually
granted to the Canadian Participant, as evidenced by the Award Agreement.

 

  (c)

Notwithstanding section 5.1 of the Plan, satisfaction of Performance Factors, if
any, will be treated as a condition subsequent to the grant to a Canadian
Participant of an Option giving rise to a risk of forfeiture of the Option and
not a condition precedent to the grant of the Option.

 

  (d)

For purposes of section 5.9 of the Plan, Options granted to a Canadian
Participant will not be modified or altered, or new options granted in
substitution therefor, if such modification, alteration or substitution has a
material adverse affect on such Canadian Participant’s tax treatment of such
Options, except with such Canadian Participant’s consent.

4. Stock Bonus Awards.

Section 7.2 of the Plan shall be modified as it applies to Canadian Participants
such that the Company is required to issue Shares in payment of a Stock Bonus
Award to a Canadian Participant and the Company cannot choose, at its option, to
make such payment in cash or a combination of cash and Shares, and section 7.2
shall read as follows:

“7.2. Form of Payment to Canadian Participant. Payment of a Stock Bonus Award to
a Canadian Participant shall be settled solely by the issuance of Shares.”



--------------------------------------------------------------------------------

5.

Stock Appreciation Rights.

 

  (a)

Section 8.2 of the Plan shall be modified as it applies to Canadian Participants
such that the Committee will provide that a SAR (or a portion thereof) becomes
exercisable on the date of vesting of the SAR (or portion thereof), which date
will be the date of exercise of the SAR (or portion thereof) for purposes of
section 8.3 of the Plan. The relevant SAR (or portion thereof) will be deemed to
be exercised on that date and the Canadian Participant will be immediately
entitled to receive payment from the Company under section 8.3 of the Plan.

 

  (b)

Section 8.3 of the Plan shall be modified as it applies to Canadian Participants
such that each SAR (or portion thereof) that vests and is deemed to be exercised
pursuant to section 8.2 of the Plan (as modified by section 4(a) of this
Addendum) shall be settled and paid out to the Canadian Participant as soon as
practicable after the date of such vesting, and the terms of the SAR shall not,
in any circumstances, provide for a deferral of such payment.

6. Restricted Stock Units.

Section 9.2 of the Plan shall be modified as it applies to Canadian Participants
such that the Company agrees to issue only Shares in payment of RSUs to a
Canadian Participant and the Company cannot choose, at its option, to make such
payment in cash or a combination of cash and Shares, and section 9.2 shall read
as follows:

“9.2. Form and Timing of Settlement to Canadian Participants. Payment of earned
RSUs of a Canadian Participant shall be made as soon as practicable after the
date(s) determined by the Committee and set forth in the Award Agreement. Such
earned RSUs shall be settled solely by the issuance of Shares. The Committee may
permit a Canadian Participant to defer settlement and the issuance of Shares in
payment of an earned RSU to a date that is acceptable to the Committee, provided
that the terms of the Award Agreement, the RSUs and any deferral meet the
conditions of section 7 of the Income Tax Act (Canada).”

 

7.

Performance Awards.

 

  (a)

Section 10.1 of the Plan shall be modified as it applies to Canadian
Participants and shall read as follows:

“10.1 Terms of Performance Awards. The Committee will determine, and each Award
Agreement shall set for the terms of each Performance Award, including, without
limitation, the consideration to be distributed on settlement or payment; the
Performance Factors and the Performance Period that shall determine the time and
extent to which each Performance Award will be settled or paid; and the effect
of the Canadian Participant’s termination of Service on each Performance Award.
In establishing Performance Factors and the Performance Period the Committee
will: (x) determine the nature, length and starting date of any Performance
Period; (y) select from among the Performance Factors to be used; and
(z) determine the number of Shares deemed subject to the award of Performance
Shares or the cash value of any cash bonus subject to a Performance Award.

10.1.1 If the Performance Award is in the form of a cash bonus, the Committee
shall determine, and the Award Agreement shall provide, that the Performance
Award must be paid out to the Canadian Participant within three (3) years after
the end of the first year in which the services were performed and in respect of
which that Performance Award is granted.

10.1.2 If the Performance Award is in the form of Performance Shares, the
Committee shall determine, and the Award Agreement shall set forth, the number
of Shares deemed subject to such award of Performance Shares.

10.1.3 Prior to settlement of any Performance Award the Committee shall
determine the extent to which such Performance Award has been earned. Subject to
section 10.1.1, Performance Periods may overlap and Participants may participate
simultaneously with respect to Performance Awards that are, subject to different
Performance Periods and different performance goals and other criteria. No
Participant will be eligible to receive more than $5,000,000 in cash bonus
Performance Awards in any annual Performance Period under this Plan, and for any
other Performance Period, such amount multiplied by a fraction, the number of
which is the number of months in the Performance period and the denominator of
which is twelve (12).”

 

  (b)

Section 10.2 of the Plan shall be modified as it applies to Canadian
Participants in respect of Performance Shares such that the Company agrees to
issue only Shares in payment of awards of Performance Shares to a Canadian
Participant and neither the Committee nor the Company may choose, at its option,
to make such payment in cash or a combination of cash and Shares.



--------------------------------------------------------------------------------

8.

Payment for Share Purchases.

Section 11(b) of the Plan shall be modified as at applies to Canadian
Participants with respect to the consideration that may be paid by Canadian
Participants for Shares purchased pursuant to the Plan. In no circumstances
shall a Canadian Participant be permitted to make, and the Committee shall not
approve, a payment by the Canadian Participant by the surrender of any Shares
that were acquired at any time by the Canadian Participant on the exercise of
any Option.

9. Withholding Taxes.

 

  (a)

Section 13.1 of the Plan shall be modified as it applies to Canadian
Participants and shall read as follows:

“13.1 Withholding for Canadian Participants. The Company or any Affiliate may
take such reasonable steps for the deduction and withholding of any taxes and
other required source deductions which the Company or Affiliate, as the case may
be, is required by law or regulation of any governmental authority whatsoever to
remit in connection with the exercise or settlement of any Award granted to a
Canadian Participant. Without limiting the generality of the foregoing, whenever
a settlement or payment is made by the issuance of Shares to a Canadian
Participant in satisfaction of Awards granted under this Plan, the Company or
Affiliate, as the case may be, may, at its discretion (i) deduct and withhold
those amounts it is required to remit from any cash remuneration or other amount
payable to the Canadian Participant, whether or not such amount payable is
related to the Plan, or the exercise or settlement of any Awards; (ii) permit
the Canadian Participant to make a cash payment to the Company or Affiliate, as
the case may be, equal to the amount required to be remitted; or (iii) sell, on
behalf of the Canadian Participant, that number of Shares to be issued on the
exercise or settlement such that the amount of the proceeds of such sale will be
sufficient to satisfy any taxes or other source deductions required to be
remitted for the account of the Canadian Participant. If the Company or
Affiliate, as the case may be,

considers that the foregoing steps undertaken in connection with this section
13.1 result in inadequate withholding or a late remittance of taxes or other
source deductions, then the delivery of Shares to be issued on the exercise or
settlement of Awards may be made conditional upon the Canadian Participant (or
other person) reimbursing or compensating the Company or Affiliate or making
arrangements satisfactory to the Company or Affiliate for the payment in a
timely manner of all taxes and other source deductions required to be remitted.”

 

  (b)

Section 13.2 of the Plan shall not apply to Canadian Participants. For greater
certainty, the Committee shall not approve funding by a Canadian Participant of
withholding taxes or other source deductions by the withholding of Shares the
Canadian Participant is otherwise entitled to receive or the surrender by the
Canadian Participant of any Shares that were acquired at any time by the
Canadian Participant on the exercise of any Option.